Case 1:17-cr-00101-LEK Document 453 Filed 04/10/19 Page 1 of 2        PageID #: 3942




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )             CRIM. NO. 17-00101 LEK
                               )
                Plaintiff,     )            ORDER DENYING DEFENDANT’S
                               )            “DEMAND FOR GOVERNMENT TO
      vs.                      )            PROVIDE ANY AFFIDAVITS FROM
                               )            CLIENTS OF THE UNDERSIGNED
 ANTHONY WILLIAMS (1),         )            WHO SWORE THEY WERE LIED TO
                               )            OR SCAMMED BY PRIVATE
                Defendant.     )            ATTORNEY GENERAL ANTHONY
                               )            WILLIAMS AND THE AMOUNT
                               )            THEY HAVE CLAIMED THEY WERE
                               )            DEFRAUDED OR SCAMMED OUT
                               )            OF”
                               )
 _____________________________ )

        ORDER DENYING DEFENDANT’S “DEMAND FOR
      GOVERNMENT TO PROVIDE ANY AFFIDAVITS FROM
      CLIENTS OF THE UNDERSIGNED WHO SWORE THEY
     WERE LIED TO OR SCAMMED BY PRIVATE ATTORNEY
    GENERAL ANTHONY WILLIAMS AND THE AMOUNT THEY
 HAVE CLAIMED THEY WERE DEFRAUDED OR SCAMMED OUT OF”

      Defendant Anthony Williams’s (“Defendant”) “Demand for Government to

Provide any Affidavits from Clients of the Undersigned Who Swore they Were

Lied to or Scammed by Private Attorney General Anthony Williams and the

Amount They Have Claimed They Were Defrauded or Scammed Out Of”

(“Motion”) seeks to know “what client if any filed an affidavit or declaration

against the undersigned which claims the undersigned scammed or defrauded

them . . . .” ECF No. 436-2.
Case 1:17-cr-00101-LEK Document 453 Filed 04/10/19 Page 2 of 2           PageID #: 3943




        The Government represents that it is not aware that any of Defendant’s

clients have “filed an affidavit or declaration against” Defendant in this Court.

ECF No. 446 at 2. Nor is the Court aware of any such filings. As to affidavits or

declarations filed elsewhere, the Government “has produced records that it

obtained from Hawaii state agencies relating to complaints against the

[D]efendant.” Id. at 2-3. Additionally, the Government has produced all relevant

investigative reports to Defendant, and specifically directs Defendant to bates

ranges WILLIAMS_ET_AL_000000142-400 and 40649-800 of the Government’s

document production. Id. at 3.

        Based upon the information available to the Court on this Motion, it appears

that the Government has already provided to Defendant any responsive

information that it has. Accordingly, the Court DENIES Defendant’s Motion as

moot.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawaiʻi, April 10, 2019.




                                        Kenneth J. Mansfield
                                        United States Magistrate Judge



USA v. Williams, CR 17-00101 LEK; ORDER DENYING DEFENDANT’S “DEMAND FOR GOVERNMENT TO
PROVIDE ANY AFFIDAVITS FROM CLIENTS OF THE UNDERSIGNED WHO SWORE THEY WERE LIED
TO OR SCAMMED BY PRIVATE ATTORNEY GENERAL ANTHONY WILLIAMS AND THE AMOUNT
THEY HAVE CLAIMED THEY WERE DEFRAUDED OR SCAMMED OUT OF”


                                          2
